NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        OCT 5 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: TIM VARELA, Sr.,                         No. 16-15920

             Debtor.                            D.C. No. 2:15-cv-02497-GMN
______________________________

TIM VARELA, Sr., AKA Timmy Varela,              MEMORANDUM*
Sr., AKA Timmy Varela,

                Appellant,

 v.

WELLS FARGO BANK, N.A., as Trustee
on behalf of SASCO Mortgage Loan Trust
Mortgage Pass-Through Certificates, Series
2007-MLN1,

                Appellee.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Gloria M. Navarro, Chief Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Chapter 7 debtor Tim Varela, Sr. appeals pro se from the district court’s

judgment affirming the bankruptcy court’s orders denying Varela’s objection to

Wells Fargo Bank N.A.’s proof of claim and granting Wells Fargo’s motion for

relief from the automatic stay. We have jurisdiction under 28 U.S.C. § 158(d).

We review de novo the district court’s decision on appeal from the bankruptcy

court and apply the same standards of review applied by the district court. In re

Thorpe Insulation Co., 677 F.3d 869, 879 (9th Cir. 2012). We review de novo the

bankruptcy court’s conclusions of law and for clear error its findings of fact. In re

JTS Corp., 617 F.3d 1102, 1109 (9th Cir. 2010). We may affirm on any ground

supported by the record, Shanks v. Dressel, 540 F.3d 1082, 1086 (9th Cir. 2008),

and we affirm.

      The bankruptcy court did not abuse its discretion by granting Wells Fargo’s

motion for relief from the automatic stay because Wells Fargo presented evidence

establishing that it had a colorable claim to the property at issue. See Arkison v.

Griffin (In re Griffin), 719 F.3d 1126, 1128 (9th Cir. 2013) (“[B]ecause final

adjudication of the parties’ rights and liabilities is yet to occur, a party seeking stay

relief need only establish that it has a colorable claim to the property at issue.”).

      The bankruptcy court properly denied Varela’s objection to Wells Fargo’s

                                            2                                     16-15920
proof of claim because the evidence established that Wells Fargo had standing to

enforce the claim as the holder of the note at issue and because Varela failed to

present evidence rebutting the proof of claim’s presumption of validity. See Nev.

Rev. Stat. § 104.1201(u)(1) (defining “holder” as “[t]he person in possession of a

negotiable instrument that is payable either to bearer or to an identified person that

is the person in possession”), § 104.3205 (“When endorsed in blank, an instrument

becomes payable to bearer and may be negotiated by transfer of possession

alone[.]”), § 104.3301 (holder of a negotiable instrument is entitled to enforce it);

Grogan v. Garner, 498 U.S. 279, 283 (1991) (state law determines the validity of

creditor’s claim in bankruptcy); Diamant v. Kasparian (In re S. Cal. Plastics, Inc.),

165 F.3d 1243, 1247-48 (9th Cir. 1999) (proof of claim is prima facie evidence of

claim’s validity; “debtor must come forward with evidence to rebut the

presumption of validity”); see also Dunmore v. United States, 358 F.3d 1107, 1112

(9th Cir. 2004) (discussing requirements for prudential standing).

      We do not consider Varela’s contention that the bankruptcy court erred by

failing to recuse itself. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999)

(“[W]e will not consider arguments that are raised for the first time on appeal.”).

      AFFIRMED.

                                          3                                     16-15920